In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Putnam Comity (Hickman, J.), dated October 20, 1997, which granted the plaintiffs motion for partial summary judgment on the issue of liability based upon the defendant’s plea of guilty to the crime of assault in the third degree.
Ordered that the order is affirmed, with costs.
It is clear that the appellant’s conviction for assault in the third degree arising out of the same events as those alleged in the instant action establishes his civil liability for damages for assault and battery under the doctrine of collateral estoppel (see, Lili B. v Henry F., 235 AD2d 512; Buggie v Cutler, 222 AD2d 640; Villanueva v Comparetto, 180 AD2d 627; Grayes v DiStasio, 166 AD2d 261). Thus, the court was correct in granting the plaintiffs motion for partial summary judgment on the issue of liability against the defendant. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.